DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities and should be amended as follows:  
“1. (Currently Amended) A surgical retractor comprising: a longitudinal element; an extension coupled to the longitudinal element; and at least one blade including a first arm and a second arm, proximal ends of the first and second arms being coupled to the extension, distal ends of the first and second arms being connected by a member, the first arm being spaced apart from the second arm between the extension and the member, the member being disposed with the first and second arms to support at least one surgical instrument in a selected orientation relative to a surgical site.”Appropriate correction is required.
Claim 9 is objected to because of the following informalities and should be amended as follows:  
“9. (Currently Amended) A surgical retractor as recited in claim 1, wherein: the first arm includes a first portion and a second portion disposed at an angular orientation relative to the first portion of the first arm; and the second arm includes a first portion and a second portion disposed at an angular orientation relative to the first portion of the wherein the first portions of the first and second arms define a first plane and the second portions of the first and second arms define a second plane disposed at a perpendicular orientation relative to the first plane.”
Appropriate correction is required.
Claim 16 is objected to because of the following informalities and should be amended as follows: 
“16. (Currently Amended) A surgical [[adaptor]] retractor as recited in claim 1, wherein the member is coupled to tips of the distal ends of the first and second arms.”
Appropriate correction is required.
Claim 18 is objected to because of the following informalities and should be amended as follows: 
“18. (Currently Amended) A surgical retractor comprising: a longitudinal element; an extension coupled to the longitudinal element; a first blade including a first arm and a second arm, proximal ends of the first and second arms being coupled to the extension, distal ends of the first and second arms being connected via a member, the first arm being spaced apart from the second arm from the extension to the member, first and second arms and the member of the first blade being [[relatively]] disposed in a configuration to guide at least one surgical instrument in a selected orientation relative to a surgical site; and a second blade being movable relative to the first blade, the second blade including spaced apart arms being connected via a member, spaced apart arms and the member of the second blade being [[relatively]] disposed in a configuration to guide at least one surgical instrument in a selected orientation relative to the surgical site.”

Claim 19 is objected to because of the following informalities and should be amended as follows: 
“19. (Currently Amended) A surgical system comprising: a longitudinal element; an extension coupled to the longitudinal element; at least one blade including a first arm and a second arm, proximal ends of the first and second arms being coupled to the extension, distal ends of the first and second arms being connected by a member, [[the]] the first arm being spaced apart from the second arm from the extension to the member to define an opening; and at least one surgical instrument being supported by the member and disposable within the opening in a selected orientation relative to a surgical site.”
Appropriate correction is required.
Claim 21 is objected to because of the following informalities: In Line 4, the word --and-- should be added after the comma. Appropriate correction is required.
Claim 23 is objected to because of the following informalities: A period should be added at the end of the claim. Appropriate correction is required.
Claim 24 is objected to because of the following informalities and should be amended as follows: 
“24. (New) A surgical retractor as recited in claim 21, wherein the first and second extensions each include a linear first portion, a linear second portion and a linear third portion, the second portion being positioned between the first portion and the third portion, the first portion being coupled directly to the longitudinal element, the first and the second portion extending at an acute angle relative to the longitudinal element.”
Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  In Line 4, the words --first and second-- should be added before the word “arms”. In Line 6, the word --and-- should be added after the comma. Appropriate correction is required.
Claim 31 is objected to because of the following informalities and should be amended as follows: 
“31. (New) A surgical retractor as recited in claim 1, wherein the proximal ends of the first and second arms each extend parallel to the longitudinal element and the distal ends of the first and second arms each extend perpendicular to the longitudinal element, the first arm being spaced apart from the second arm between the extension and the member to define an opening that extends between the proximal ends and the distal ends of the first and second arms.”
Appropriate correction is required.
Claim 32 is objected to because of the following informalities and should be amended as follows: 
“32. (New) A surgical retractor as recited in claim 1, wherein the first and second arms each further include a first portion and a second portion disposed at an angular orientation relative to the first portion, the first portion of each of the first and second arms directly engaging the longitudinal element and defining a first plane, the second portion of each of the first and second arms defining a second plane disposed at a perpendicular orientation relative to the first plane, and the member including a plurality 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 at Lines 1-2 recites the limitation “wherein the extension includes a first extension and a second extension” which renders the claim indefinite as it is unclear if the claim is reciting a single extension having a first and second extension thereon/therein, or if the claim is reciting two separate first and second extensions. For purposes of examination, the claim is being interpreted as reciting at least one extension, “wherein the at least one extension comprises a first extension and a second extension”. Appropriate correction is required. 
Claim 25 at Line 1 recites the limitation “the members”. There is insufficient antecedent basis for more than one member since Claim1 previously recites “a 
Claim 25 at Line 5 recites the limitation “the teeth of the first blade” and at Lines 5-6 recites the limitation “the teeth of the second blade”. There is insufficient antecedent basis for both of these limitations in the claim. For purposes of examination, the claim is being interpreted as “teeth of the first blade” and “teeth of the second blade”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 13-14, 16, 18, 21-24 & 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler, JR. (US Patent No. 6,468,207) in view of Grieshaber (US Patent No. 2,693,795).
Regarding Claims 1, 9, 13-14, 16, 18, 27-28 & 31, Fowler, JR. discloses a surgical retractor (S, Figs. 1-2, Col. 2, Line 66 – Col. 7, Line 47) comprising: a longitudinal element (frame 10); an extension (arms 18, Fig. 2) coupled to the longitudinal element; and first and second monolithic blades (blades 21, Fig. 2, Col. 5, Lines 47-49), wherein a proximal end (at port 46, Fig. 1) of each blade is coupled to the extension (Col. 6, Lines 38-47).

Grieshaber discloses a surgical retractor (retractor, Fig. 1, Col. 2, Line 20 – Col. 4, Line 73) comprising a longitudinal element (frame 10), an extension (spreader arm 11) coupled to the longitudinal element, and a plurality of blades (39, 31, 64, Fig. 1) including an open frame blade (flesh-engaging element 39 including blade 41, Figs. 1 & 5, Col. 3, Lines 33-40) including first (left vertical rod arm of 41 as seen in Fig. 1) and second arms (right vertical rod arm of 41 as seen in Fig. 1) configured for engaging flesh, wherein proximal ends (upper ends 42 of arms of 41, Fig. 5) of each arm are slidably and removably coupled to the extension (sleeve 32 of element 39 is slid over 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the flesh-engaging blade portions of one or both of the blade assemblies of Fowler, JR. with an open frame rod blade arrangement having first and second arms as taught by Grieshaber in order to provide the system with an alternate and effective tissue retracting element based on the type of surgery and the condition of the patient.
Regarding Claims 21-24 & 26 as best understood and Claim 29, the combination of Fowler, JR. and Grieshaber discloses the claimed invention as stated above in claim 1, and Fowler, JR. further discloses wherein the extension comprises a first extension (left arm 18 as seen in Fig. 2) and a second extension (right arm 18 as seen in Fig. 2), the first blade being coupled to the first extension (Figs. 1-2), the second blade being coupled to the second extension (Figs. 1-2), the second extension being movable relative to the first extension along the longitudinal element (via hubs 14), wherein the first extension is fixed relative to the longitudinal element (via cam lock pin 16 of 14) and the second extension is slidable along the longitudinal element (right arm 18 rotationally slides along 10 via hub 14), wherein the first extension includes a first portion (cylindrical portion of left hub 14, Figs. 2-3) that is coupled directly to the longitudinal element and a second portion (left 44 of 14, Figs. 2-3) that is offset relative to the first portion, the first blade being coupled to the second portion (Fig. 1-2), and wherein the extensions (arms 18) each include a linear first portion, a linear second portion and a linear third portion (see Fowler Fig. 1 depiction and notations below), the 

    PNG
    media_image1.png
    705
    714
    media_image1.png
    Greyscale

	Regarding Claim 30, the combination of Fowler, JR. and Grieshaber discloses the claimed invention as stated above in claim 1, and Fowler, JR. further discloses wherein the longitudinal element is free of teeth (frame 10 does not have teeth as seen in Fig. 1).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler, JR. (US Patent No. 6,468,207) in view of Grieshaber (US Patent No. 2,693,795) and Knapp (US Patent No. 6,500,116).
Regarding Claim 19, Fowler, JR discloses a surgical system (S, Figs. 1-2, Col. 2, Line 66 – Col. 7, Line 47) comprising: a longitudinal element (frame 10); an extension (arms 18, Fig. 2) coupled to the longitudinal element; and at least one blade (blades 21, Fig. 2, Col. 5, Lines 47-49), wherein a proximal end (at port 46, Fig. 1) of each blade is coupled to the extension (Col. 6, Lines 38-47).
Fowler, JR. does not disclose the at least one blade including first and second arms, wherein distal ends of the first and second arms are connected by a member, the first arm being spaced apart from the second arm between the extension and the member by an opening that extends from the extension to the member to define an opening, wherein the opening is capable of supporting at least one surgical instrument in a selected orientation relative to a surgical site. 
Grieshaber discloses a surgical retractor (retractor, Fig. 1, Col. 2, Line 20 – Col. 4, Line 73) comprising a longitudinal element (frame 10), an extension (spreader arm 11) coupled to the longitudinal element, and a plurality of blades (39, 31, 64, Fig. 1) including an open frame blade (flesh-engaging element 39 including blade 41, Figs. 1 & 5, Col. 3, Lines 33-40) including first (left vertical rod arm of 41 as seen in Fig. 1) and second arms (right vertical rod arm of 41 as seen in Fig. 1) configured for engaging flesh, wherein proximal ends (upper ends 42 of arms of 41, Fig. 5) of each arm are slidably and removably coupled to the extension (sleeve 32 of element 39 is slid over the arm 11 and slidably & adjustably coupled thereto, Figs. 1 & 5), wherein distal ends 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the flesh-engaging blade portions of one or both of the blade assemblies of Fowler, JR. with an open frame rod blade arrangement having first and second arms as taught by Grieshaber in order to provide the system with an alternate and effective tissue retracting element based on the type of surgery and the condition of the patient.
Fowler, JR further fails to disclose that the system comprises at least one surgical instrument supported by the member. 
Knapp discloses a surgical system (system 100, Figs. 16A-16C, Col. 14, Line 66 – Col. 16, Line 42) comprising blades (210) including first and second arms and a member defining an opening therebetween (Figs. 16A-16C), a rack (114) connected 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of the combination to add a surgical instrument such as a light or suction device to be supported by the blade via the opening as taught by Knapp in order to allow the retractor to support illumination and suction means within the working site during the procedure.
Claims 15, 25 & 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler, JR. (US Patent No. 6,468,207) in view of Grieshaber (US Patent No. 2,693,795) as applied to claim 1 above and further in view of Ferro (US PG Pub. No. 2016/0151058).
Regarding Claim 15, the combination of Fowler, JR and Grieshaber discloses the claimed invention as stated above in claim 1, except wherein the member includes a plurality of teeth. 
Ferro discloses various embodiments of surgical retractor blades, wherein the distal tissue-engaging members (104a-104d, Fig. 17A) of one particular embodiment as seen in Figs. 17A-17D each comprise a plurality of teeth arranged thereon (106a-106c, Figs. 17A-17D, Paragraph [0107-0109]), wherein the teeth comprise tapered or rounded tips so that the distal tips do not snag onto gloves or tissue. Ferro teaches that the teeth are provided on the distal end of the blade to facilitate grasping of the patient’s tissue 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the member of the retractor of the combination to add teeth thereon as taught by Ferro in order to allow the blade to better engage with the tissue and facilitate grasping thereof without tearing through the patients tissue when in use. 
Regarding Claim 25 as best understood, the combination of Fowler, JR and Grieshaber discloses the claimed invention as stated above in claim 21, and Fowler, JR further discloses the second extension being movable relative to the first extension along the longitudinal element between a first orientation in which the first blade is spaced apart from the second blade and a second orientation in which the first blade directly engages the second blade (Col. 5, Lines 51-61). 
The combination does not disclose wherein each member includes teeth, the teeth of the first blade being spaced apart from the teeth of the second blade when the second extension is in the second orientation.
Ferro discloses various embodiments of surgical retractor blades, wherein the distal tissue-engaging members (104a-104d, Fig. 17A) of one particular embodiment as seen in Figs. 17A-17D each comprise a plurality of teeth arranged thereon (106a-106c, Figs. 17A-17D, Paragraph [0107-0109]), wherein the teeth comprise tapered or rounded tips so that the distal tips do not snag onto gloves or tissue. Ferro teaches that the teeth are provided on the distal end of the blade to facilitate grasping of the patient’s tissue 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify each member of the retractor of the combination to add teeth thereon as taught by Ferro in order to allow each blade to better engage with the patients tissue and facilitate grasping thereof without tearing through the tissue when in use.
Regarding Claim 32, the combination of Fowler, JR and Grieshaber discloses the claimed invention as stated above in claim 1, and the combination further discloses wherein the arms each include a first portion (upper outwardly extending angled rod portion of 41 adjacent to 32 of left arm as seen in Fig. 1 of Grieshaber) and a second portion (downwardly extending angled rod portion of 41 of left arm as seen in Fig. 1 of Grieshaber) disposed at an angular orientation relative to the first portion, the first portion directly engaging the longitudinal element (via 44 of 14 of Fowler, JR) and defining a first plane (horizontal plane running through portion of upper outwardly extending angled rod portions of left and right arms of 41, Fig. 5), the second portion defining a second plane (vertical plane running through portion of downwardly extending angled rod portions of left and right arms 41 as seen in Fig. 1) disposed at a perpendicular orientation relative to the first plane. 
The combination does not disclose the member including a plurality of teeth, at least a portion of each of the teeth being disposed in a third plane, the third plane being parallel to the first plane.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the member of the retractor of the combination to add teeth thereon as taught by Ferro in order to allow the blade to better engage with the tissue and facilitate grasping thereof without tearing through the patients tissue when in use.

Response to Arguments
Applicant’s amendments, filed 06/03/21, have overcome the objections to claims 1-3, 8, 11-12, & 16-20.
In regards to Applicant’s arguments, filed 06/03/21, with respect to all claims: The Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection based on the newly amended claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JESSICA WEISS/Primary Examiner, Art Unit 3775